On Application por Rehearing.
The opinion of the court was delivered by
Egan, J.
This application has boon earnestly pressed upon-our attention, and we have given it due consideration.
The question is not merely as to the manner of enforcing judgment against the principal before pursuing the surety. It is as to the existence of judgment against the principal. The death of a partner dis*143solves the partnership. R. C. C. 2876. If this arises alter answer filed, suit does not abate, but may be continued by making the heirs or legal representatives of the deceased partner parties to the suit. No valid judgment can be obtained otherwise, as held by us. This was not done in the present case, and is an insuperable obstacle to the pursuit of the surety in the present attitude of the ease.
The rehearing is refused.